Citation Nr: 1807473	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a sleep disorder to include obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a sleep disorder to include OSA.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The issue(s) of service connection for a sleep disorder, to include OSA, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2003 rating decision which denied service connection for a sleep disorder is final.
	
2.  The evidence received since the August 2003 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service connection for a sleep disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sleep disorder to include OSA is reopened.  The appeal is granted to that extent only.


REMAND

The Board finds that additional development is necessary before the claim on appeal is adjudicated.

First, the Veteran's complete VA treatment records are not included in the claims file.  The Veteran has reported receiving treatment at the Hampton VA Medical Center (VAMC) and Virginia Beach VA Community-Based Outpatient Clinic (CBOC).  However, the VA treatment records currently before the Board only include records from the Hampton VAMC.  Records from the Virginia Beach CBOC have not been associated with the claims file.  Such records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds that the medical opinion provided by the March 2014 VA examiner is inadequate.  The March 2014 VA examiner opined that the Veteran's OSA is less likely as not incurred in or caused by his trouble sleeping in service.  However, the examiner appears to have based this opinion on the fact that the Veteran was not formally diagnosed with sleep apnea in service.  Such fact, however, is not fatal to the claim.  To the contrary, service connection can still be granted for a condition first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, while the examiner noted the Veteran's complaints of snoring and fatigue - noting that these symptoms alone do not constitute sleep apnea - he provided no explanation as to why these symptoms were not indicative of sleep apnea while in service.  Additionally, the Veteran and his spouse have also noted that his longstanding sleep symptoms include more than fatigue and snoring.  The Veteran's spouse in particular has noted that the Veteran's sleep problems include "long apneic periods" and nocturnal "choking spells".  The examiner failed take into account if these longstanding symptoms establish that the Veteran's sleep apnea had its onset in service.  As such, a new medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding relevant medical treatment records.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include the Veteran's VA treatment records from the Virginia Beach COBC.  All obtained records should be associated with the claims file.

2.  After the above evidence is obtained, to the extent available, obtain a medical opinion from an appropriately qualified clinician, other than the clinician who provided the March 2014 VA opinion.  The claims file should be provided to the reviewing clinician, and the reviewing clinician should note that it has been reviewed.  If the reviewing clinician determines that an examination is warranted to answer the questions presented, such should be accomplished.

After reviewing the claims file, the reviewing clinician should answer the following question:  

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's current sleep disorder, to include OSA, was incurred in or otherwise related to his military service?

Attention is invited to the Veteran's statements indicating that he experienced sleep problems beginning during service, service treatment records which note multiple complaints regarding insomnia over many years, and the statements of the Veteran and his spouse regarding the Veteran's sleep problems.  

The reviewing clinician is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  Thereafter, and after undertaking any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal in not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


